RITA W. GRUBER, Chief Judge
Michelle Androff appeals from the circuit court's order terminating her parental rights to RA, born August 25, 2008. For reversal, Michelle argues (1) that DHS failed to present sufficient evidence to support the grounds for termination and (2) that the circuit court erred in terminating her parental rights where DHS offered insufficient evidence that termination was in RA's best interest. Because appellant's abstract fails to comply with Arkansas Supreme Court Rule 4-2, we order rebriefing.
Arkansas Supreme Court Rule 4-2(a)(5) provides that the appellant shall create an abstract of the material parts of all the transcripts in the record. Information in a transcript is material if the information is essential for the appellate court to confirm its jurisdiction, to understand the case, and to decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(5). The rule specifically addresses the form to be used:
(B) Form. The abstract shall be an impartial condensation, without comment or emphasis, of the transcript (stenographically reported material). The abstract must not reproduce the transcript verbatim. No more than one page of a transcript shall be abstracted without giving a record page reference. In abstracting testimony, the first person ("I") rather than the third person ("He or She") shall be used. The question-and-answer format shall not be *915used. In the extraordinary situations where a short exchange cannot be converted to a first-person narrative without losing important meaning, however, the abstract may include brief quotations from the transcript.
Ark. Sup. Ct. R. 4-2(a)(5)(B) (emphasis added).
Here, a significant portion of appellant's 271-page abstract is in the question-and-answer format, which is expressly prohibited by our rules. Therefore, we order rebriefing.
Appellant has fifteen days from the date of this opinion to file a substituted brief, abstract, and addendum that complies with our rules. Ark. Sup. Ct. R. 4-2(b)(3) (2017). Failure to do so within the prescribed time may result in affirmance. Id. While we have noted the abstracting deficiency, we strongly encourage counsel to review the rules and to ensure that no other deficiencies are present before filing the substituted brief, abstract, and addendum.
Rebriefing ordered.
Whiteaker and Brown, JJ., agree.